                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

AMY KHANG-VANG,

                            Plaintiff,                                ORDER
              v.
                                                                    18-cv-092-wmc

WHITELOCKE & ASSOCIATES, LLC,
and ROBERT FRANKLIN,
                     Defendants.


       Defendant Robert Franklin, having failed to appear, plead or otherwise defend in

this action, and default having been entered on October 19, 2018; counsel for plaintiff

having requested judgment against the defaulted defendant and having filed a proper

motion for default judgment and supporting affidavits in accordance with Federal Rule of

Civil Procedure 55 and the Servicemember Civil Relief Act of 2003; and the defendant

again having failed to file any objection to the motion or supporting materials; and the

defendant having failed to appear at the hearing on plaintiff’s motion for default judgment;

       NOW, THEREFORE, IT IS ORDERED that:

   1. Plaintiff’s motion for default judgment (dkt. #23) is GRANTED IN PART AND

       DENIED IN PART. The motion is granted in favor of plaintiff Amy Khang-Vang

       and against defendant Robert Franklin in the amount of $384.00. This amount

       consists of reasonable attorney’s fees and costs incurred since the court’s entry of

       partial judgment in favor of co-defendant Whitelock & Associates, LLC. (Godbe

       Decl. (dkt. #24) ¶ 7; id., Ex. A.) In addition, defendant Franklin is jointly and



                                             1
   severally liable for the previous awards to plaintiff of attorney’s fees in the amount

   of $9,820.20 and $1,000.00 in statutory damages pursuant to 15 U.S.C.

   § 1692(a)(2)(A). In all other respects, the motion is denied.

2. The clerk of court is directed to enter judgment consistent with this order and its

   prior August 20, 2018 order (dkt. #19) and close this case.


   Entered this 29th day of November, 2018.

                                      BY THE COURT:


                                      /s/
                                      _________________________________
                                      WILLIAM M. CONLEY
                                      District Judge




                                         2
